      Case 4:19-cv-00291 Document 31 Filed on 05/01/19 in TXSD Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

PRIME COMMUNICATIONS, L.P.,                    §                     C.A. NO. 4:19-CV-00291
                                               §
VS.                                            §                                      JURY
                                               §
RAGSDALE LIGGETT, P.L.L.C.                     §

 DEFENDANT RAGSDALE LIGGETT, P.L.L.C.’S RESPONSE TO PLAINTIFF
   PRIME COMMUNICATIONS, L.P.’S MOTION TO ABATE RAGSDALE’S
                    PENDING MOTIONS TO DISMISS
________________________________________________________________________

       Defendant Ragsdale Liggett, P.L.L.C. (“Ragsdale”) files its Response to Plaintiff

Prime Communications, L.P.’s (“Prime”) Motion to Abate Ragsdale’s Pending Motions to

Dismiss (Dkt. 27).

1.     Relief Requested.

       Ragsdale respectfully asks the Court to deny Prime’s Motion to Abate and award

Ragsdale such other and further relief to which it may be justly entitled.

2.     The Court Should Not Defer Ruling on Prime’s Omnibus Motion to Dismiss

       for Mediation.

       The Court should not abate a ruling on Prime’s Omnibus Motion to Dismiss before

the parties have mediated. Ragsdale timely filed its initial Motion to Dismiss on February 4,

2019. Ragsdale’s Motion to Dismiss (Dkt. 3) (Feb. 4, 2019). Ragsdale timely filed its

Omnibus Motion to Dismiss on March 21, 2019, after Prime filed an Amended Complaint.

Ragsdale’s Omnibus Motion to Dismiss (Dkt. 23) (Mar. 21, 2019). Rule 15(a)(3) required

Ragsdale to file its Motion to Dismiss Prime’s Amended Complaint within fourteen days of

service of Prime’s amended pleading. FED. R. CIV. P. 15(a)(3). Ragsdale did so, before the
     Case 4:19-cv-00291 Document 31 Filed on 05/01/19 in TXSD Page 2 of 5



Court conducted the Initial Conference and entered the Docket Control Order. The issues

presented by Ragsdale’s Omnibus Motion have been before the parties and the Court for

almost three months.

       Meanwhile, Ragsdale has consistently maintained mediation may be appropriate only

after the parties conduct discovery. In the Joint Discovery/Case Management Plan, the

parties advised the Court they do not believe mediation will be fruitful at an early stage. Joint

Discovery/Case Management Plan (Dkt. 24) at § 13-14 (March 26, 2019). The parties

advised the Court mediation may be appropriate after the parties finish discovery. Id. at § 15.

The parties advised the Court of Ragsdale’s pending Omnibus Motion in the Joint

Discovery/Case Management Plan. Id. at § 19-20. The Court conducted an Initial

Conference on April 5, 2019 and entered a Docket Control Order shortly thereafter. Docket

Control Order (Dkt. 26) (Apr. 5, 2019). The Court referenced Ragsdale’s Omnibus Motion

at the Initial Conference. In the subsequent Docket Control Order, the Court ordered with

respect to mediation and dispositive motions, that “Dispositive motions will be due thirty

(30) days after the mediator or magistrate judge declares an impasse.” Id. at ¶¶ 8-9. Of

course, by that time, Ragsdale had already filed its Omnibus Motion.

       Prime has not identified a compelling reason why the Court should abate a ruling on

Ragsdale’s Omnibus Motion. When read in context, the Court’s Docket Control Order

regarding mediation and dispositive motion refers to summary judgment motions, not

Ragsdale’s Omnibus Motion to Dismiss. Prime attempts to use a strained reading of the

Court’s Docket Control Order as a basis to prevent the Court’s ruling on Ragsdale’s

Omnibus Motion until after the parties mediate. Prime asks the Court to wholly ignore the


                                               2
     Case 4:19-cv-00291 Document 31 Filed on 05/01/19 in TXSD Page 3 of 5



critical context—that Prime had already filed its Omnibus Motion as required by Rule

15(a)(3) when the Court conducted its Initial Conference and entered the Docket Control

Order. If taken to its logical conclusion, Prime’s urged interpretation of the Court’s Docket

Control Order would extend the deadline for Ragsdale to file any Rule 12(b) motion until

thirty days post mediation.

       Ragsdale has consistently maintained mediation may be appropriate only after the

parties finish discovery. Prime’s request to abate is a naked effort to force Ragsdale to

choose between two unsatisfying options: either (1) waste time and money at an early

mediation, with little hope of resolution, in the hopes that the Court may rule on Ragsdale’s

Omnibus Motion, or (2) delay ruling on Ragsdale’s Omnibus Motion until the parties have

conducted discovery and mediated. A mediation which one party believes is premature will

serve no purpose. Alternatively, delaying a ruling on Ragsdale’s Omnibus Motion until after

the parties have conducted discovery and mediation will frustrate the substantive purpose of

Ragsdale’s objections to being sued in a forum to which it has not purposefully availed itself

of and which is inconvenient. The Court has already indicated that the parties may conduct

discovery, without restriction. Ragsdale respectfully maintains the Court should rule on

Ragsdale’s Omnibus Motion when the Court’s business permits and without requiring the

parties to mediate before ruling.

3.     The Court Should Not Abate a Ruling on Ragsdale’s Omnibus Motion to

       Allow Prime to Conduct Jurisdictional Discovery.

       The Court should not abate a ruling on Ragsdale’s Omnibus Motion while Prime

conducts jurisdictional discovery. The Court is not required to defer ruling on a jurisdictional


                                               3
      Case 4:19-cv-00291 Document 31 Filed on 05/01/19 in TXSD Page 4 of 5



motion until all discovery contemplated by a plaintiff has been accomplished. Kelly v. Syria

Shell Petroleum Development B.V., 213 F.3d 841, 855 (5th Cir. 2000) citing Patterson v. Dietze, Inc.,

764 F.2d 1145, 1147 n. 4 (5th Cir. 1985). Ordinarily, a court should give a plaintiff an

opportunity to conduct some jurisdictional discovery; however, a court does not need to

permit a party to conduct discovery related to personal jurisdiction unless the motion to

dismiss raises issues of fact. Kelly, 213 F.3d at 855 citing Wyatt v. Kaplan, 686 F.2d 276, 284

(5th Cir. 1982).

       In the instant case, Ragsdale’s Omnibus Motion does not raise any fact issues related

to personal jurisdiction. The parties generally agree on what the relevant jurisdictional facts

are, but hotly contest whether they suffice to subject Ragsdale to personal jurisdiction in

Texas. Prime has not identified any fact issues it believes the jurisdictional discovery will

resolve. The Court has not placed any limits on the discovery the parties may conduct. There

is no compelling reason for the Court to abate ruling on Ragsdale’s Omnibus Motion.

Ragsdale submits the Court should rule on Ragsdale’s Omnibus Motion when the Court’s

business permits.

4.     Prayer.

       Ragsdale respectfully asks the Court to deny Prime’s Motion to Abate and award

Ragsdale such other and further relief to which it may be justly entitled.

                                                Respectfully submitted,

                                                LANZA LAW FIRM, P.C.


                                                /s/ Nicholas J. Lanza with permission SKS
                                                NICHOLAS J. LANZA
                                                TBA No. 11941225

                                                 4
     Case 4:19-cv-00291 Document 31 Filed on 05/01/19 in TXSD Page 5 of 5



                                            2502 Algerian Way
                                            Houston, Texas 77098
                                            713-432-9090
                                            713-668-6417 fax
                                            eservice@lanzalawfirm.com

                                            ATTORNEY-IN-CHARGE FOR
                                            DEFENDANT RAGSDALE LIGGETT,
                                            P.L.L.C.

OF COUNSEL:

STEWART K. SCHMELLA
TBA No. 24033041
Lanza Law Firm, P.C.
2502 Algerian Way
Houston, Texas 77098
713-432-9090
713-668-6417 fax
sschmella@lanzalawfirm.com

ATTORNEYS FOR DEFENDANT
RAGSDALE LIGGETT, P.L.L.C.



                             CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this document was sent as described below on
May 1, 2019:

       Via ECF
       Ashish Mahendru
       Darren Braun
       Mahendru, P.C.
       639 Heights Blvd.
       Houston, Texas 77007


                                                  /s/ Stewart K. Schmella
                                                  NICHOLAS J. LANZA/
                                                  STEWART K. SCHMELLA



                                             5
